Title: To Thomas Jefferson from William Duane, 5 June 1824
From: Duane, William
To: Jefferson, Thomas

Respected and dear Sir,  Philadelphia, June 5. 1824Your kind and consolatory letter of the 31 ult. I have just received on my return from Washington city, where I have been since the 10th of Feb. engaged in settling accounts of ten years standing and rescuing myself from the opprobrium of being classed among the public defaulters. I will not plague you by a recapitulation of the vexations and injuries I have suffered thro’ the baleful system (if it may be so called, which is contrary to all principles of policy, equity and justice) of accountantship in the Department under which my affairs had to be adjusted. In short I had a charge of $9000 first laid against me,—reduced to $7000—reduced to $4000, and for this sum a judgment was obtained against me which was all founded on technicalities, and without regard to the facts upon the face of written and contemporary statements; where my own statement of periodical account presenting Debit and Credit Items, I was debited on my own statement but no credit would be allowed upon my credit side of the same sheet of paper!—My appeal to Congress, however, relieved me from the imputation of the Judgment and gave me a balance of about 2000$ as a public creditor, restoring to me my reputation; tho’ the Judgment was the immediate cause of my selling off all of property that I had in 1822, and paying to the last dollar of the produce, for as Farquhar expresses it “the scoundrel Attorney” appeared to delight in vexatious notifications of a judgment hanging over me, and alarming those to whom in the way of business I had transactions of credit, such as the paper maker, the typefounder, and the ink maker. To avoid all this I resolved to sell all and begin the world anew in my 64th year, and some gentlemen who had furnished supplies to the Colombians solicited me to visit that country to settle and obtain the amount of their accounts, I accepted their proposal to defray all my expenses, pay a weekly allowance to my wife during my absence, and allow me a commission on all I should settle in behalf of the claimants. My eldest daughter by my present wife was threatened with consumption and like my daughter Katherine much attached to me solicited to accompany, and her brother the second son of B. F. Bache, a lieutenant in the army desired to be at his own expense—with this little family party I set out, in Octr 1822, and was in 15 days at La Guayra—where after 3 days, moved to Caracas, and a residence there of 3 weeks moved in Novr for Bogota passing five great ranges and seven lesser ranges of the Andes, many cities and towns, and reached that Capital 3d Feb. 1823—remained there in prosecution of the business 3 months—settled accounts to the amount of $104,000 with the board of liquidation; left Bogota by the Magdalena 27 April reached Carthagena the 19th May; remained there at the house of W D Robinson (author of a work on Mexico) until embarkation 10th June, and reached N. York on the auspicious 4th July.An intrigue, I am sorry to say of a worthless American, deprived me of the benefit of my mission, other than the advantage of having my beloved child not only restored to health but to robust florid health by a journey on mules of more than 1400 miles. I had intended to have given some sketches of my journey to your worthy Mr Randolph and not without a presentiment that his good lady and her father would be gratified—the necessity I was under of going to Washington in February interfered with this purpose, but I shall if no unhappy cause interferes, pursue it. I returned from Washington only Yesterday; and while there was surprized, and I must say gratified to learn from Col. R. M. Johnson, that you had written to the President concerning me. I was the more gratified because I had so long been without the satisfaction of an occasional line from you, as I had been sometimes accustomed to; but how it came to pass that you should so write, I was totally at a loss to conceive till your letter before me indicated. For as I am perhaps too proud for my condition, and was seeking some pursuit fitted for me, I did not make my true situation known but to those who from connexion could not remain wholly unacquainted with it. Col. R. M. Johnson whose friendship is of an old standing and whose friendship ardent towards me had voluntarily sought to obtain some situation for me, as I understood to be sent to Colombia or Mexico, but other arrangements had been made. Some others of my old friends, such as Governor D. Holmes of Mississippi also took an interest of the same kind in my favor, and presuming upon your kind interference and that of others, on my being at Washington I had the satisfaction of a kind and friendly interview with Pt Monroe I spoke to him unreservedly of my circumstances and desire to obtain some public Employment, and suggested in consequence of the vacancy of an Auditorship, that if the fourth which was vacant should be filled by Mr Lee now Second Auditor, my acquaintance with Military accounts would render the Second Auditorship very suitable to my experience and aptitudes. This arrangement however did not take place and I returned home under an uncertainty: tho’ before I left the city, I was informed that one of the Mr Bradley’s (asst. Postr Genl) was about to retire, and that I might probably be appointed to the vacant station. This however did not reach me directly, and probably was more the result of friendly wishes than of any known purpose. Should it be within your ideas of propriety to place me again before him, I know his dispositions to be good, but really he has been so run down by importunity, and so harrassed by the incidents of three Candidates at a time in his immediate circle, that it is not all surprizing that he should be embarrassed and his memory carried off from his wishes in matter of inferior concern, or where there is such a mass of importunity.My situation is really painful—my poor wife, accustomed to a life of plenty and educated in habits more elegant than prudent could bear the storms of political persecution with the constancy of a Roman matron, and be the consolation and the partner of her husband in danger; but the adversity of need or dependance is not of that nature—and I fear that a protraction of our present condition may be fatal to her and to us all; her sorrows extend to her daughters, of whom we have four, the eldest 21 the youngest 11—If there was a certainty of the vacancy above referred to and my appointment, I could console her, but I cannot suggest to her what may be a disappointment. The balance received by me was about 2000 but a great part of that was for engagements entered into by me for the public service and which I must of course pay away what will remain may afford a scanty subsistence for three or four months, when no other resource appears to me at this moment open. Were I alone, a small pittance indeed would serve me—but it would afford me unspeakable delight if I could see her and my children once more in comfort & competency, and the station alluded to would not only effect those objects but be of many beneficial effectsPresuming then upon the kindness of your proffered solicitation for me, I request your good offices once more with the President—he is well disposed—but he is not aware of the necessity, which alone could impel me to thus entreat you.The pamphlet arose out of a conversation with Major Clarke of Richmond,—I endeavored in conversation to remove the impressions he entertained, and which prevailed very generally he complained that he was convinced but could not recollect all my remarks and requested me to write them; I felt some repugnance to appearing in the Newspapers, but he promised to return what I should write—I wrote, shewed them to Judge Woodward, Col. Todd and two or three others—who requested copies, but agreed to pay for 50—which I had printed and sent two to you—but it was discovered and I was importuned for copies and authorised the printer to issue a few for sale in a second Edition. I am gratified to find it meets your sentiments—No one will suspect me of British attachments—but I have done justice to British policy where it is deserved, shewing however the motive.Mexico will demand much more activity in our policy than I am afraid there is a due estimate of. Mr Edwards is not a fit man for the state of things there at any time—much more in the present critical time in that country. A country of 6,500,000 souls, with no more than 350,000 proprietors of soil, must leave a vast body of disposable people—“Take 100,000 pieces of calico and 200,000 dollars ” said the late Manuel Torres “and a piece of calico and 2$ Each will bring forth 100,000 men capable of being led any where and doing good or evil at the absolute discretion of their paymaster.” There have been very active intrigues in that country for several years.I have trespassed much on,  but you’l Excuse meEver Yr obet stWm Duane.On a literary subjectI had intended to have informed you of a work I have made some progress in—“Sketches of Guatimala”—merely to make known to you that there have been some discoveries of ancient ruins in that country of a most interesting and curious character—for example.The ruins of a splendid city, have been discovered, the buildings in which were of hewn stone and in a peculiar but chaste style of architecture. In one of those cities (for there are several) there has been found a structure of very considerable extent—five stories high—these buildings have cornices and architraves of delicately wrought mouldings—and by incidents discoverable in the distribution of the apartments, the various domestic offices and chambers are recognizable. But this is not all the wonder, there are bas and alto relievos of exquisite design, and of which the anatomical expression and symmetry of figure will bear comparison for correctness of taste and fidelity to nature, with any thing produced by the Grecian sculptors. One of those cities is 7 leagues in circumference—I have been speaking to the lithographer here about executing the drawings—but shall be unable to conclude with him—thro’ the same necessity which compels me to look for a public office.I begun the work when I became possessed of those and other materials, and with the access to the valuable Spanish library of R. W. Meade, Esq I am able to master the early history. The commercial history is but little known and the political less; as the two Viceroyalties of Mexico and N. Granada, had always combined to prevent the growth of Guatimala into consequence; so that it was better known under the rule of Cortes and his lieutenants, than during the last century. You must remember that Guatimala supplied Europe with Indigo—and that the success of the Indigo cultivation in the Carolinas rose upon the depression of Guatimala—tho’ in our America that cause was not so well known; and that the trade of Carolina in Indigo was undermined by the French in Bengal, before Cotton came in to extinguish indigo as one of N. American staples, but Caracas is now, and Guatimala will before five years supplant Asia, and resume its former and merited preeminence in indigo; and in many other branches not generally suspected at this time. To the U States Guatimala is more important for commercial purposes than all the rest of Spanish America.